IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                     No. 99-30232
                                   Summary Calendar


MORRIS PRICE,

                                                      Petitioner-Appellant,

versus

BURL CAIN, Warden, Louisiana State Penitentiary,

                                                      Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                             (98-CV-3560-D)
                          --------------------

                                   November 17, 1999

Before POLITZ, WIENER, and DAVIS, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Morris Price, Louisiana prisoner #73632,

appeals from the denial of his application for federal habeas

corpus   relief.        Price      contends    that   he   received      ineffective

assistance of counsel, arguing that counsel failed to obtain

disclosure     of    the    CI’s    identity   and    to   pursue   an    entrapment

defense;   and       that    counsel’s     cumulative      errors   violated     his

constitutional rights.             Price also contends that, by failing to

allow counsel adequate time to prepare for trial, the district



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
court denied him effective assistance of counsel and, at the same

time, violated the Due Process Clause.

     The    district      court      did       not    issue     a    certificate         of

appealability (COA) on Price’s due process issue, and he does not

seek a COA on that issue from us.               We therefore lack jurisdiction

to consider Price’s due process contention.                   Whitehead v. Johnson,

157 F.3d 384, 388 (5th Cir. 1998).

     Price has failed to show that counsel was deficient, see

Strickland v. Washington, 466 U.S. 668, 687 (1984), or that the

state trial court deprived him of effective assistance of counsel.

First, the       state-court    record     reflects         that    no   motion    for a

continuance was made to allow newly retained counsel additional

time to prepare for trial.             The district court need not have

granted a continuance on its own motion under the circumstances of

Price’s case. See Gandy v. Alabama, 569 F.2d 1318, 1323 (5th Cir.

1978). Second, the state-court record indicates that counsel in

fact was aware of the identity of the confidential informant and

that the state trial court ordered the cognizant police agency to

comply    with    counsel’s    request         for   information         regarding      the

confidential      informant’s       reliability.            Information      about      the

confidential informant’s alleged propensity to set up drug deals to

further    his    own   drug   habit     might       have    been    relevant      to    an

entrapment defense, but was not relevant to Price’s defense that he

was not involved at all in the drug transaction that led to his

conviction.        Indeed,     an   entrapment        defense       would   have     been




                                           2
inconsistent with Price’s denial of involvement, which he repeats

to us.

AFFIRMED.




                                3